     Case 2:11-cr-00216-MCE-KJN Document 416 Filed 01/04/21 Page 1 of 5


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                   No. 2:11-CR-00216-MCE
12                    Plaintiff,
13         v.                                    ORDER
14   DESHAWN A. RAY,
15                    Defendant.
16
           Defendant Deshawn A. Ray (“Defendant”) was convicted after a jury trial of the
17
     following: (1) Conspiracy to Commit Bank Fraud in violation of 18 U.S.C. § 1344 and 18
18
     U.S.C. § 1349; (2) two counts of Bank Fraud in violation of 18 U.S.C. § 1344; and (3)
19
     Aggravated Identity Theft in violation of 18 U.S.C. § 1028A(a)(1). He was sentenced on
20
     February 21, 2019, to one hundred and forty-five (145) months of imprisonment and was
21
     ordered to pay $191,891.24 in restitution. Presently before the Court is Defendant’s
22
     Motion to Vacate and/or Reduce Sentence. ECF No. 378. The Government opposes
23
     Defendant’s request. ECF No. 382. For the reasons that follow, his Motion is DENIED.
24
           Defendant, whose current estimated release date is March 28, 2025, contends
25
     that “extraordinary and compelling circumstances” exist such that his sentence should be
26
     reduced immediately to time served. More specifically, according to Defendant, he is at
27
     an elevated risk of suffering serious long-term effects should he contract COVID-19 due
28
                                                1
     Case 2:11-cr-00216-MCE-KJN Document 416 Filed 01/04/21 Page 2 of 5


1    to his obesity, childhood asthma, and hypertension. ECF No. 378 at 11. In addition,
2    Defendant contends that “as . . . a 48-year-old male of African-American heritage with a
3    history of smoking, his risk is quite possibly even greater.” Id. at 24. The Court is not
4    convinced that Defendant’s medical issues are sufficient to justify compassionate
5    release, but even if they were, which the Court does not decide, Defendant’s release
6    would be inappropriate.
7           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
8    a final judgment’ and may not be modified by a district court except in limited
9    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
10   quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
11   § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
12   § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
13   administrative procedures, to file a motion with the district court for compassionate
14   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
15   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
16                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
17                 been imposed except that—
18                 (1) in any case—
19                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
20                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
21                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
22                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
23                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
24                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
25
                   (i) extraordinary and compelling reasons warrant such a
26                 reduction;
27                 ....
28   ///
                                                  2
     Case 2:11-cr-00216-MCE-KJN Document 416 Filed 01/04/21 Page 3 of 5


1                  and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
2
     18 U.S.C. § 3582(c)(1)(A)(i).
3
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
4
     petition a district court for compassionate release, removing the BOP’s prior exclusive
5
     gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
6
     provides the court with authority to reduce a sentence upon the motion of a defendant if
7
     three conditions are met: (1) the inmate has either exhausted his or her administrative
8
     appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
9
     waited until 30 days after the applicable warden has received such a request; (2) the
10
     inmate has established ‘extraordinary and compelling reasons’ for the requested
11
     sentence reduction; and (3) the reduction is consistent with the Sentencing
12
     Commission’s policy statement.” Id. (footnote omitted).
13
            The starting point for the policy statement referenced in the third prong is United
14
     States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
15
                   [T]the court may reduce a term of imprisonment (and may
16                 impose a term of supervised release with or without
                   conditions that does not exceed the unserved portion of the
17                 original term of imprisonment) if, after considering the factors
                   set forth in 18 U.S.C. § 3553(a), to the extent that they are
18                 applicable, the court determines that--
19                 (1)(A) Extraordinary and compelling reasons warrant the
                   reduction; or
20
                   (B) The defendant (i) is at least 70 years old; and (ii) has
21                 served at least 30 years in prison pursuant to a sentence
                   imposed under 18 U.S.C. § 3559(c) for the offense or
22                 offenses for which the defendant is imprisoned;
23                 (2) The defendant is not a danger to the safety of any other
                   person or to the community, as provided in 18 U.S.C. §
24                 3142(g); and
25                 (3) The reduction is consistent with this policy statement.

26          Since Defendant is less than 70 years old and was not sentenced pursuant to 18

27   U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary

28   and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
                                                   3
     Case 2:11-cr-00216-MCE-KJN Document 416 Filed 01/04/21 Page 4 of 5


1    safety of others or the community, and (3) any requested reduction is consistent with the
2    policy statement.” Riley, 2020 WL 1819838, at *6.
3           “The Sentencing Commission’s application notes to this policy statement provide
4    further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
5    reasons” exist when:
6                  (A) Medical Condition of the Defendant.
7                         ....
8                         (ii) The defendant is—
9                                (I) suffering from a serious physical or medical
                                 condition,
10
                                 (II) suffering from a serious functional or
11                               cognitive impairment, or
12                               (III) experiencing deteriorating physical or
                                 mental health because of the aging process,
13
                                 that substantially diminishes the ability of the
14                               defendant to provide self-care within the
                                 environment of a correctional facility and from
15                               which he or she is not expected to recover.
16   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).
17          Here, Defendant contends he suffers from serious physical or medical conditions
18   that make him particularly vulnerable to COVID-19 such that he qualifies for release.
19   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.
20   Apr. 6, 2020). He has not met that burden here.
21          After considering all of the circumstances of this case, including the factors under
22   18 U.S.C. § 3553(a), the Court agrees with the Government that, even assuming
23   Defendant’s medical conditions are sufficient to qualify him for consideration for release,
24   such release would be inappropriate both under § 3553(a) and because Defendant
25   remains a danger to the community.
26          As explained by the Government:
27                 Ray led (not just took part in) a multi-year, multi-state scheme
                   that attempted to steal millions of dollars by stealing the
28                 identities (and the money) of bank customers, a scheme
                                                   4
     Case 2:11-cr-00216-MCE-KJN Document 416 Filed 01/04/21 Page 5 of 5


1                  which this Court previously found to be unusually
                   sophisticated. At trial, he made a willful decision to obstruct
2                  justice by making material lies in the course of his testimony.
                   He now asks the Court to believe that he will not only stop
3                  financially victimizing the community, but that he will comply
                   with society’s need for its members to voluntarily take
4                  increased measures to stop the spread of the novel SARS
                   coronavirus through social distancing and avoiding
5                  unnecessary personal interactions. Ray’s history shows that
                   he cannot be so trusted. To the contrary, when his words
6                  have not been filtered through attorneys, he has even
                   challenged the jurisdiction of this Court to enforce the federal
7                  criminal laws contained in Title 18.
8    ECF No. 382 at 13. Given the foregoing, Defendant has not demonstrated he is no

9    longer a danger to the community.

10          Moreover, Defendant’s sentence was sufficient but not greater than necessary to

11   meet the purposes of § 3553(a). He nonetheless seeks release when he has only

12   served around half of that sentence and when he still owes an extraordinary amount of

13   restitution. His Motion simply presents no sufficient justification for disturbing the Court’s

14   carefully crafted original sentence. Having found that Defendant is a danger to the

15   community and having considered all of the factors set forth in § 3553(a), the Court thus

16   concludes that release would be inappropriate. Defendant’s Motion for Compassionate

17   Release (ECF No. 378) is DENIED.

18          IT IS SO ORDERED.

19
     Dated: December 30, 2020
20

21

22

23

24

25

26

27

28
                                                   5
